Sherwood, J.
For shooting Belle Flanagan three times with a revolver, defendant was found guilty of an assault with intent to kill, and her punishment assessed at six years in the penitentiary.
Defendant is not represented in this court by counsel, so we have examined the record. There is ample evidence to support the verdict, and on the part of defendant, she testifying, admitted the shooting, but asserted it was done in self-defense.
The indictment is in usual form, and the instructions are such as have been frequently approved by this court and cover every phase of the case presented by the evidence of either party litigant.
Among the grounds in the motion for a new trial is this statement: “Because since the trial aforesaid, defendant has become aware of the existence of new and material testimony, which if enabled to produce, will establish defendant’s innocence.”
We have tried on many occasions to convince the attorneys of this State that matters stated in a motion for a new trial do not prove themselves. State v. Bulling, 105 Mo. 204; State v. Welsor, 117 Mo. 570; State v. Brown, 119 Mo. 527, and numerous other cases.
Besides, there are no affidavits of either defendant or of any supposed absent witness, nor is the absence of such supposed witness accounted for. 3 Graham & Waterman on New Trials, pp. 1067, 1071, 1073; State v. Ray, 53 Mo. 349; State v. McLaughlin, 27 Mo. 111; State v. Campbell, 115 Mo. 391; State v. Nickens, 122 Mo. 607; State v. Welsor, supra; State v. Musick, 101 Mo. 260.
Another ground mentioned in the motion for a new trial is: “Because the penalty assessed by the verdict is oppressive and excessive, and not warranted by the testimony.” This indictment is founded on section *2203489, Revised Statutes 1889, which authorizes, upon conviction, imprisonment in the penitentiary not exceeding ten years.
Inasmuch as defendant shot at her victim four times, hitting three times and seriously wounding her, and inasmuch as the jury did not exceed, but only went but a little over one half the limit of punishment allowed by law, we are not prepared to say that the penalty assessed is either oppressive or excessive. Moreover, provision is made by statute for reduction of punishment by application to the' trial court. R. ¡3. 1889, sec. 4233. No such application was made in this instance.
Judgment affirmed.
All concur.